Case: 15-40596      Document: 00514057083         Page: 1    Date Filed: 06/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 15-40596                              FILED
                                                                            June 30, 2017
                                                                           Lyle W. Cayce
JOHN PAUL GALBRAITH,                                                            Clerk

              Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:11-CV-756


Before HIGGINBOTHAM, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Court sua sponte vacates the November 22, 2016 order denying
petitioner’s motion for reconsideration of his motion for certificate of
appealability (COA), styled as “Petition for Rehearing En Banc With
Suggestions in Support,” and hereby GRANTS reconsideration. The Court
further directs that petitioner’s unfiled second “Request to File a Petition for
Rehearing En Banc Out of Time” be treated as a supplemental brief in support


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40596     Document: 00514057083        Page: 2   Date Filed: 06/30/2017


                                  No. 15-40596

of a COA.     Accordingly, we DENY “Petitioner’s Letter Request to File
Rehearing En Banc Out of Time” as moot. We GRANT a COA for issue (1) that
a juror was biased and trial and appellate counsel were ineffective for failing
to raise the issue. We affirm the DENIAL of a COA as to all remaining issues.
The clerk is directed to issue a briefing notice.




                                        2